Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 09, 2020

The Court of Appeals hereby passes the following order:

A20A0721. CATERRO v. THE STATE.

      Appellant has failed to file a brief and enumeration of errors by December 30,
2019, as ordered by the Court. As Appellant has abandoned the appeal, the appeal is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.